—Judgment unanimously affirmed. Memorandum: Defendant’s conviction of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree is supported by sufficient evidence (see, People v Bleakley, 69 NY2d 490, 495). The contentions of defendant regarding improper jury instructions, improper comments by the prosecutor during summation, evidence of uncharged crimes, limitation of his right to testify, and failure to suppress evidence based upon lack of probable cause are not preserved for our review (see, CPL 470.05 [2]; People v Voliton, 83 NY2d 192, 195-196), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
Because defendant has not met his burden to present a clear factual record for review of his contention that County Court violated CPL 310.30 in responding to questions from the jury, his contention may only be pursued by a motion for postjudgment relief pursuant to CPL 440.10 (1) (f) (see, People v Larrabee, 201 AD2d 924, lv denied 83 NY2d 855).
We have reviewed the remaining issues advanced by defendant and conclude that they are without merit. (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Criminal Possession Weapon, 2nd Degree.) Present—Green, J. P., Pine, Wesley, Balio and Boehm, JJ.